UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1656



RONNIE H. CARROLL,

                                              Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-95-765-22)


Submitted:   November 22, 2000             Decided:   January 8, 2001


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, Aiken, South Carolina, for Appellant. Frank W.
Hunger, Assistant Attorney General, J. Rene Josey, United States
Attorney, John Berkley Grimball, Assistant United States Attorney,
Deana R. Ertl-Lombardi, Chief Counsel, Teresa H. Abbott, Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Denver, Colorado,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie H. Carroll appeals the district court’s order      uphold-

ing the decision of the Commissioner of Social Security finding

that Carroll is not disabled and not entitled to disability in-

surance benefits.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       Carroll v. Apfel, No. CA-95-765-

22 (D.S.C. Feb. 17, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2